

117 S2854 IS: Unclaimed Savings Bond Act of 2021
U.S. Senate
2021-09-27
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



II117th CONGRESS1st SessionS. 2854IN THE SENATE OF THE UNITED STATESSeptember 27, 2021Mr. Kennedy (for himself, Mr. Moran, Mr. Whitehouse, Mr. Young, Mr. Brown, Mr. Cassidy, Ms. Smith, Mr. Braun, Mr. Rubio, Mr. Risch, and Mr. King) introduced the following bill; which was read twice and referred to the Committee on FinanceA BILLTo allow for the transfer and redemption of abandoned savings bonds.1.Short titleThis Act may be cited as the Unclaimed Savings Bond Act of 2021.2.FindingsCongress finds the following:(1)Tens of billions of dollars’ worth of savings bonds have never been redeemed by their owners, including millions of bonds that matured years and even decades ago. The Department of the Treasury refers to these bonds as Matured Unredeemed Debt (MUD).(2)The United States savings bond program was created to fund critical government operations during times of national need while guaranteeing to citizens the promise of a safe return.(3)The States are the traditional custodians of abandoned property and are best positioned to help owners of abandoned bonds recover the proceeds of their investment.(4)Until abandoned property is claimed, the States are able to devote unclaimed funds to the health and welfare of their citizens.(5)Allowing States to utilize the proceeds of abandoned savings bonds provides them with liquidity and the ability to serve their citizens without increasing the Federal deficit.3.Transfer and redemption of abandoned savings bondsSection 3105 of title 31, United States Code, is amended by adding at the end the following:(f)(1)Notwithstanding any other Federal law, the ownership of an applicable savings bond may be transferred pursuant to a valid judgment of escheatment vesting a State with title to the bond. Nothing in this section, or in any regulation promulgated by the Secretary to implement this section, may be construed to preempt State law providing for, or governing the escheatment of, applicable savings bonds.(2)The Secretary shall recognize an order of a court of competent jurisdiction that vests title to an applicable savings bond with a State, regardless of whether the State has possession of such bond if the State provides the Secretary with a certified copy of such order.(3)(A)If a State has title or is seeking to obtain title through a judicial proceeding to an applicable savings bond, the Secretary shall provide to the State, upon request, the serial number of such bond, and any reasonably available records or information—(i)relating to the purchase or ownership of such bond, including any transactions involving such bond; or(ii)which may provide other identifying information relating to such bond.(B)Any records or information provided to a State pursuant to subparagraph (A) shall be considered sufficient to enable the State to redeem the applicable savings bond for full value, regardless whether the bond is lost, stolen, destroyed, mutilated, defaced, or otherwise not in the State’s possession.(4)(A)Subject to subparagraph (C), a State may redeem and receive payment for an applicable savings bond for which the State has title pursuant to the same procedures established pursuant to regulations which are available for payment or redemption of a savings bond by any owner of such bond.(B)The Secretary may not prescribe any regulation which prevents or prohibits a State from obtaining title to an applicable savings bond or redeeming such bond pursuant to the procedures described in subparagraph (A).(C)In the case of an applicable savings bond which is lost, stolen, destroyed, mutilated, defaced, or otherwise not in the possession of the State, if the State has requested records and information under paragraph (3)(A), any applicable period of limitation for payment or redemption of such bond shall not begin to run against the State until the date on which the Secretary has provided the State with the records and information described in such paragraph.(5)If the United States Government makes payment to a State for an applicable savings bond pursuant to paragraph (4)—(A)that State shall attempt to locate the original owner of each such bond registered with an address in that State pursuant to the same standards and requirements as exist under that State’s abandoned property rules and regulations;(B)except as provided in subparagraph (C), the United States Government shall not retain any further obligation or liability relating to such bond, including any obligation or liability with respect to the registered owner of such bond (as described in paragraph (6));(C)should a State that receives payment for an applicable savings bond pursuant to paragraph (4) fail to make payment to a registered owner of such bond (as described in paragraph (6)(B)) after presentment of a valid claim of ownership pursuant to that State’s abandoned property rules and regulations, such owner may then seek redemption of their bond through the Secretary or any paying agent authorized by the United States Government to make payments to redeem such bonds, and it shall be paid; and(D)where the United States Government has made payment of an applicable savings bond under subparagraph (C), the respective State shall indemnify the United States for payments made on such bond.(6)For purposes of this subsection, the term applicable savings bond means any United States savings bond that—(A)matured on or before December 31, 2017;(B)is registered to an owner with a last known address within a State claiming title under a valid escheatment order entered after December 31, 2012, and before January 2026; and(C)has not been redeemed by such owner..